Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/809,198, filed on March 4, 2020.  In response to Examiner’s Office Action of June 6, 2022, Applicant, on September 6, 2022, amended claims 1, 7 and 13 and cancelled claims 2 and 8.  Claims 1, 3-7, and 9-13 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.
Response to Arguments
Applicant’s arguments filed September 6, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed September 6, 2022.
On Pg. 7-9 of the Remarks, regarding 35 U.S.C. § 103 rejections, Applicant states the prior art does not disclose rolled up claim language, " performing format validation  and  restriction validation on the parsed data.; and restarting parsing upon occurrence of an error till data of a required format is obtained”. Examiner disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., format validation; restriction validation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Deo is sufficient in disclosing the format and restriction validation as disclosed in Par. 24 “the validation platform may  remove bias (e.g., outcomes that are disproportionately skewed with respect to a particular input data attribute) from the training data... the validation platform may detect bias in the training data and may generate neutral data (e.g., the unbiased training data) by neutralizing and equalizing the bias in the training data.” As previously cited and further clarification Deo discloses the format validation in  Par. 18-20 discloses “In some implementations, the validation platform may pre-process the data before storing the data in the data structure. For example, the validation platform may utilize one or more pre-processing techniques to pre-process the data, such as data cleansing techniques, data reduction techniques, data transformation techniques, and/or the like. In some implementations, the validation platform may select the one or more pre-processing techniques based on a variety of factors, such as a type associated with the data (e.g., video data, image data, text data, and/or the like), whether a source of the data provides voluminous data that needs to be cleaned and/or reduced in size, whether the data is provided in a format that requires conversion to a particular format that may be utilized by the validation platform, and/or the like. In some implementations, the data cleansing techniques may include techniques that detect and correct (or remove) corrupt or inaccurate records from the data, and that identify incomplete, incorrect, inaccurate, or irrelevant portions of the data and replace, modify, or delete the identified portions of the data”.   
Deo discloses iterative automatic process (i.e. the restarting of the parsing...”) in Deo Par. 14-“In this way, the validation platform may provide a consistent approach to testing and validating artificial intelligence and machine learning models (e.g., referred to herein as models). The validation platform utilizes a debiasing method to identify bias in a data set, neutralize the data set, and automatically generate an equalized data set. The validation platform may identify problems in the models, may determine correctness of the models, and may recommend metrics to ascertain accuracy and relevance of the models. Upon successful completion of training and validating, the models are ready to be deployed in production environments.
Therefore, given the broadest reasonable interpretation, Examiner finds the removal of bias data that disproportionately skew outcomes discloses restriction validation and the generation of neutral data by neutralizing bias data in the training data thereby sufficiently teaches format validation. Thus, for at least these reasons, Examiner maintains Deo sufficiently discloses the abovementioned limitations.

On Pg. 10-11 of the Remarks, regarding 35 U.S.C. § 103 rejections, Applicant states the prior art does not disclose rolled up claim language, “training the ANN model using the normalized and validated data.” In response, Examiner disagrees. In Fig 1.B Deo states FIG. 1B, and by reference number 110, the validation platform may identify training data for the model based on the data. And Deo states in Par. 13- “Some implementations described herein provide a validation platform that trains, validates, and monitors artificial intelligence and machine learning models. For example, the validation platform may identify training data and scoring data for a model, and may remove bias from the training data to generate unbiased training data. The validation platform may train the model with the unbiased training data to generate a plurality of trained models, and may process the plurality of trained models, with the scoring data, to generate scores for the plurality of trained models”. Therefore, given the broadest reasonable interpretation, Examiner finds the unbiased training data generated by the validation platform sufficiently teaches model training. Thus, for at least these reasons, Examiner maintains Deo sufficiently discloses the abovementioned limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deo et al., US Publication No. 20190147371 A1 [hereinafter Deo], in view of Hajimirsadeghi et al., US Publication No. 20200076841A1 [hereinafter Hajimirsadeghi]. 
Regarding Claim 1, 
Deo teaches
A method for modifying data cleansing techniques for training and validating an Artificial Neural Network (ANN) model, the method comprising: normalizing and validating data collected in different formats from different data sources, ...(Deo Par. 18-20- “In some implementations, the validation platform may pre-process the data before storing the data in the data structure. For example, the validation platform may utilize one or more pre-processing techniques to pre-process the data, such as data cleansing techniques, data reduction techniques, data transformation techniques, and/or the like. In some implementations, the validation platform may select the one or more pre-processing techniques based on a variety of factors, such as a type associated with the data (e.g., video data, image data, text data, and/or the like), whether a source of the data provides voluminous data that needs to be cleaned and/or reduced in size, whether the data is provided in a format that requires conversion to a particular format that may be utilized by the validation platform, and/or the like. In some implementations, the data cleansing techniques may include techniques that detect and correct (or remove) corrupt or inaccurate records from the data, and that identify incomplete, incorrect, inaccurate, or irrelevant portions of the data and replace, modify, or delete the identified portions of the data. In some implementations, the data reduction techniques may include techniques that transform numerical or alphabetical digital information (e.g., the data) into a corrected, ordered, and simplified form, and that reduce a quantity of the data to meaningful parts. In some implementations, the data transformation techniques may include techniques that convert the data from one format or structure into another format or structure. The data transformation may be simple or complex based on required changes to the data between source (initial) data and target (final) data.”); 
...wherein normalizing and validating data comprises: normalizing the data present in different formats to a common format by mapping the different data sources to a common data source (Deo Par. 18-19-“In some implementations, the data cleansing techniques may include techniques that detect and correct (or remove) corrupt or inaccurate records from the data, and that identify incomplete, incorrect, inaccurate, or irrelevant portions of the data and replace, modify, or delete the identified portions of the data. In some implementations, the data reduction techniques may include techniques that transform numerical or alphabetical digital information (e.g., the data) into a corrected, ordered, and simplified form, and that reduce a quantity of the data to meaningful parts. In some implementations, the data transformation techniques may include techniques that convert the data from one format or structure into another format or structure. The data transformation may be simple or complex based on required changes to the data between source (initial) data and target (final) data”; Par. 24);
parsing the normalized data (Deo Par. 18-20“In some implementations, the validation platform may pre-process the data before storing the data in the data structure. For example, the validation platform may utilize one or more pre-processing techniques to pre-process the data, such as data cleansing techniques, data reduction techniques, data transformation techniques, and/or the like. In some implementations, the validation platform may select the one or more pre-processing techniques based on a variety of factors, such as a type associated with the data (e.g., video data, image data, text data, and/or the like), whether a source of the data provides voluminous data that needs to be cleaned and/or reduced in size, whether the data is provided in a format that requires conversion to a particular format that may be utilized by the validation platform, and/or the like. In some implementations, the data cleansing techniques may include techniques that detect and correct (or remove) corrupt or inaccurate records from the data, and that identify incomplete, incorrect, inaccurate, or irrelevant portions of the data and replace, modify, or delete the identified portions of the data.”); 
performing format validation and restriction validation on the parsed data (Deo – Par. 18-19; Par. 24-“ As shown in FIG. 1C, and by reference number 120, the validation platform may remove bias (e.g., outcomes that are disproportionately skewed with respect to a particular input data attribute) from the training data to generate unbiased training data. In some implementations, the validation platform may identify and address a number of biases, such as gender bias, ethnic and racial bias, economic bias, and/or the like, associated with the training data. In some implementations, the validation platform may remove bias from the scoring data in a similar manner as described herein for the training data. In some implementations, the validation platform may detect bias in the training data and may generate neutral data (e.g., the unbiased training data) by neutralizing and equalizing the bias in the training data.”);
 and restarting parsing upon occurrence of an error till data of a required format is obtained  (Deo Par. 14-“In this way, the validation platform may provide a consistent approach to testing and validating artificial intelligence and machine learning models (e.g., referred to herein as models). The validation platform utilizes a debiasing method to identify bias in a data set, neutralize the data set, and automatically generate an equalized data set. The validation platform may identify problems in the models, may determine correctness of the models, and may recommend metrics to ascertain accuracy and relevance of the models. Upon successful completion of training and validating, the models are ready to be deployed in production environments. The validation platform may provide ongoing monitoring and evaluation of the models in the production environments, at regular intervals, to identify deviations, retrain the models, and/or the like.”; Par. 44-“In some implementations, if the model performance is unreasonably high (e.g., 99% recall and 100% precision), the validation platform may examine each of the input fields to determine if there has been a target leak. ... In this situation, information about the target variable has leaked into the Email Source data field, thus making it an invalid input. In some implementations, the validation platform may test for such defects by flagging performance metrics and correlations that are greater than particular thresholds, and examining sources of the performance metrics.; Par. 55;
training the ANN model using the normalized and validated data  (Deo Par. 13- “Some implementations described herein provide a validation platform that trains, validates, and monitors artificial intelligence and machine learning models. For example, the validation platform may identify training data and scoring data for a model, and may remove bias from the training data to generate unbiased training data. The validation platform may train the model with the unbiased training data to generate a plurality of trained models, and may process the plurality of trained models, with the scoring data, to generate scores for the plurality of trained models. The validation platform may select a trained model, from the plurality of trained models, based on model metrics and the scores, and may process a training sample, with the trained model, to generate first results.”; Par. 21-“ As shown in FIG. 1B, and by reference numbers 110 and 115, the validation platform may identify training data for the model based on the data, and may identify scoring data for the model based on the data. In some implementations, the validation platform may store the training data and scoring data in the data structure (e.g., a database, a table, a list, and/or the like). In some implementations, the validation platform may split the data into at least the training data (e.g., where 70%, 80%, 90%, etc. of the data is utilized as the training data) and the scoring data (e.g., where 30%, 20%, 10%, etc. of the data is utilized as the scoring data). The training may include data utilized by the validation platform to train the model.”); 
and reusing data validation component of a deterministic data model used for the normalizing and the validating of the data, for validating the ANN …data. (DEO Par. 14-15; Par. 30-31-“ As further shown in FIG. 1C, and by reference number 125, the validation platform may train the model with the unbiased training data to generate multiple trained models. In some implementations, the validation portion may train the model with different portions of the unbiased training data to generate the multiple trained models. In some implementations, the validation platform may train the model with all of the unbiased training data to generate a single trained model. In some implementations, the validation platform may perform a training operation on the model with the unbiased training data. For example, the validation platform may separate the data into a training set, a scoring set, a test set, and/or the like. In some implementations, the validation platform may train the model using, for example, an unsupervised training procedure and based on the unbiased training data. For example, the validation platform may perform dimensionality reduction to reduce the unbiased training data to a minimum feature set, thereby reducing resources (e.g., processing resources, memory resources, and/or the like) to train the model, and may apply a classification technique, to the minimum feature set.”)

Deo teaches ANN models and the feature is expounded upon by the teaching of Hajimirsadeghi:

generating ANN stochastic data using the trained ANN model (Hajimirsadeghi Par. 111-114-“In operation, observed sequence 130 that specially encodes the network flow, and RNN 170 consumes observed sequence 130. Unlike conventional ANNs, an RNN is stateful. An RNN is naturally suited to analyzing a sequence of related items, including recognizing interesting orderings of items within the sequence. Thus, an RNN naturally achieves contextual analysis, which may be crucial to identifying an anomaly. For example, a network flow may be anomalous, even when all of the packets of the flow seem normal individually. For example, one ordering of packets may be anomalous, while another ordering of the same packets may be normal, which is something that RNN 170 can be trained to facilitate detection of… ; Par. 180-185; Par. 314-315);
…ANN ‘stochastic data’-  (Hajimirsadeghi Par. 13-15; Par. 315-“ Classes of problems that machine learning (ML) excels at include clustering, classification, regression, anomaly detection, prediction, and dimensionality reduction (i.e. simplification). Examples of machine learning algorithms include decision trees, support vector machines (SVM), Bayesian networks, stochastic algorithms such as genetic algorithms (GA), and connectionist topologies such as artificial neural networks (ANN).”);
Deo and Hajimirsadeghi are directed to artificial neural network analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the data analysis of Deo, as taught by Hajimirsadeghi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Deo with the motivation of improving anomaly analysis. (Hajimirsadeghi Abstract).

Regarding Claim 2 and Claim 8 - Cancelled
Regarding Claim 6 and Claim 12, Deo in view of Hajimirsadeghi in further view of Chen in further view of WAC teach The method as claimed in claim 1, … and The system as claimed in claim 7, …
Deo teaches common formatted data and the following feature is expounded upon by Hajimirsadeghi:
wherein the ANN is implemented using one of Recurrent Neural Network (RNN) classes comprising a Long Short-Term Memory (LSTM) and a Gated Recurrent Unit (GRU), Restricted Boltzmann Machines (RBM), and a Deep Belief Net (DBN) (Hajimirsadeghi Par. 114 - “RNN 170 may have various internal architectures based on neuronal layering and units of repetition (i.e. cells), with each cell consisting of a few specialized and specially arranged neurons, such as with long short-term memory (LSTM) network. In a Python embodiment, a third party library such as Keras may provide an RNN with or without LSTM”;Par. 152-153);
Deo and Hajimirsadeghi are directed to artificial neural network analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the data analysis of Deo, as taught by Hajimirsadeghi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Deo with the motivation of improving anomaly analysis. (Hajimirsadeghi Abstract).

Regarding Claim 7, 
Deo teaches
A system for modifying data cleansing techniques for training and validating an Artificial Neural Network (ANN) model, the system comprising: a memory; and a processor coupled to the memory, wherein the processor is capable of executing instructions to perform steps of: normalizing and validating data collected in different formats from different data sources; (Deo Par. 18-20- “n some implementations, the validation platform may pre-process the data before storing the data in the data structure. For example, the validation platform may utilize one or more pre-processing techniques to pre-process the data, such as data cleansing techniques, data reduction techniques, data transformation techniques, and/or the like. In some implementations, the validation platform may select the one or more pre-processing techniques based on a variety of factors, such as a type associated with the data (e.g., video data, image data, text data, and/or the like), whether a source of the data provides voluminous data that needs to be cleaned and/or reduced in size, whether the data is provided in a format that requires conversion to a particular format that may be utilized by the validation platform, and/or the like. In some implementations, the data cleansing techniques may include techniques that detect and correct (or remove) corrupt or inaccurate records from the data, and that identify incomplete, incorrect, inaccurate, or irrelevant portions of the data and replace, modify, or delete the identified portions of the data. In some implementations, the data reduction techniques may include techniques that transform numerical or alphabetical digital information (e.g., the data) into a corrected, ordered, and simplified form, and that reduce a quantity of the data to meaningful parts. In some implementations, the data transformation techniques may include techniques that convert the data from one format or structure into another format or structure. The data transformation may be simple or complex based on required changes to the data between source (initial) data and target (final) data.”; Par. 4-“ According to some implementations, a device may include one or more memories, and one or more processors, communicatively coupled to the one or more memories, to receive a model and data for the model, wherein the model may include an artificial intelligence model or a machine learning model.”); 
training the ANN model using the normalized and validated data (Deo Par. 13- “Some implementations described herein provide a validation platform that trains, validates, and monitors artificial intelligence and machine learning models. For example, the validation platform may identify training data and scoring data for a model, and may remove bias from the training data to generate unbiased training data. The validation platform may train the model with the unbiased training data to generate a plurality of trained models, and may process the plurality of trained models, with the scoring data, to generate scores for the plurality of trained models. The validation platform may select a trained model, from the plurality of trained models, based on model metrics and the scores, and may process a training sample, with the trained model, to generate first results.”; Par. 21-“ As shown in FIG. 1B, and by reference numbers 110 and 115, the validation platform may identify training data for the model based on the data, and may identify scoring data for the model based on the data. In some implementations, the validation platform may store the training data and scoring data in the data structure (e.g., a database, a table, a list, and/or the like). In some implementations, the validation platform may split the data into at least the training data (e.g., where 70%, 80%, 90%, etc. of the data is utilized as the training data) and the scoring data (e.g., where 30%, 20%, 10%, etc. of the data is utilized as the scoring data). The training may include data utilized by the validation platform to train the model.”); 
and reusing data validation component of a deterministic data model used for the normalizing and the validating of the data, for validating the ANN …data. (DEO Par. 14-15; Par. 30-31-“ As further shown in FIG. 1C, and by reference number 125, the validation platform may train the model with the unbiased training data to generate multiple trained models. In some implementations, the validation portion may train the model with different portions of the unbiased training data to generate the multiple trained models. In some implementations, the validation platform may train the model with all of the unbiased training data to generate a single trained model. In some implementations, the validation platform may perform a training operation on the model with the unbiased training data. For example, the validation platform may separate the data into a training set, a scoring set, a test set, and/or the like. In some implementations, the validation platform may train the model using, for example, an unsupervised training procedure and based on the unbiased training data. For example, the validation platform may perform dimensionality reduction to reduce the unbiased training data to a minimum feature set, thereby reducing resources (e.g., processing resources, memory resources, and/or the like) to train the model, and may apply a classification technique, to the minimum feature set.”)

Deo teaches ANN models and the feature is expounded upon by the teaching of Hajimirsadeghi:

generating ANN stochastic data using the trained ANN model (Hajimirsadeghi Par. 111-114-“In operation, observed sequence 130 that specially encodes the network flow, and RNN 170 consumes observed sequence 130. Unlike conventional ANNs, an RNN is stateful. An RNN is naturally suited to analyzing a sequence of related items, including recognizing interesting orderings of items within the sequence. Thus, an RNN naturally achieves contextual analysis, which may be crucial to identifying an anomaly. For example, a network flow may be anomalous, even when all of the packets of the flow seem normal individually. For example, one ordering of packets may be anomalous, while another ordering of the same packets may be normal, which is something that RNN 170 can be trained to facilitate detection of… ; Par. 180-185; Par. 314-315);
…ANN ‘stochastic data’-  (Hajimirsadeghi Par. 13-15; Par. 315-“ Classes of problems that machine learning (ML) excels at include clustering, classification, regression, anomaly detection, prediction, and dimensionality reduction (i.e. simplification). Examples of machine learning algorithms include decision trees, support vector machines (SVM), Bayesian networks, stochastic algorithms such as genetic algorithms (GA), and connectionist topologies such as artificial neural networks (ANN).”);

Deo and Hajimirsadeghi are directed to artificial neural network analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the data analysis of Deo, as taught by Hajimirsadeghi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Deo with the motivation of improving anomaly analysis. (Hajimirsadeghi Abstract).
Regarding Claim 13, 
Deo teaches
A non-transitory computer program product having embodied thereon a computer program for modifying data cleansing techniques for training and validating an Artificial Neural Network (ANN) model, the computer program product storing instructions for: normalizing and validating data collected in different formats from different data sources,...; (Deo Par. 18-20- “n some implementations, the validation platform may pre-process the data before storing the data in the data structure. For example, the validation platform may utilize one or more pre-processing techniques to pre-process the data, such as data cleansing techniques, data reduction techniques, data transformation techniques, and/or the like. In some implementations, the validation platform may select the one or more pre-processing techniques based on a variety of factors, such as a type associated with the data (e.g., video data, image data, text data, and/or the like), whether a source of the data provides voluminous data that needs to be cleaned and/or reduced in size, whether the data is provided in a format that requires conversion to a particular format that may be utilized by the validation platform, and/or the like. In some implementations, the data cleansing techniques may include techniques that detect and correct (or remove) corrupt or inaccurate records from the data, and that identify incomplete, incorrect, inaccurate, or irrelevant portions of the data and replace, modify, or delete the identified portions of the data. In some implementations, the data reduction techniques may include techniques that transform numerical or alphabetical digital information (e.g., the data) into a corrected, ordered, and simplified form, and that reduce a quantity of the data to meaningful parts. In some implementations, the data transformation techniques may include techniques that convert the data from one format or structure into another format or structure. The data transformation may be simple or complex based on required changes to the data between source (initial) data and target (final) data.”; Par. 5-“ According to some implementations, a non-transitory computer-readable medium may store instructions that include one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to identify, from received data, training data and scoring data for a model.”); 
... wherein normalizing and validating data comprises: normalizing the data present in different formats to a common format by mapping the different data sources to a common data source (Deo Par. 18-19-“In some implementations, the data cleansing techniques may include techniques that detect and correct (or remove) corrupt or inaccurate records from the data, and that identify incomplete, incorrect, inaccurate, or irrelevant portions of the data and replace, modify, or delete the identified portions of the data. In some implementations, the data reduction techniques may include techniques that transform numerical or alphabetical digital information (e.g., the data) into a corrected, ordered, and simplified form, and that reduce a quantity of the data to meaningful parts. In some implementations, the data transformation techniques may include techniques that convert the data from one format or structure into another format or structure. The data transformation may be simple or complex based on required changes to the data between source (initial) data and target (final) data”; Par. 24);
parsing the normalized data (Deo Par. 18-20“In some implementations, the validation platform may pre-process the data before storing the data in the data structure. For example, the validation platform may utilize one or more pre-processing techniques to pre-process the data, such as data cleansing techniques, data reduction techniques, data transformation techniques, and/or the like. In some implementations, the validation platform may select the one or more pre-processing techniques based on a variety of factors, such as a type associated with the data (e.g., video data, image data, text data, and/or the like), whether a source of the data provides voluminous data that needs to be cleaned and/or reduced in size, whether the data is provided in a format that requires conversion to a particular format that may be utilized by the validation platform, and/or the like. In some implementations, the data cleansing techniques may include techniques that detect and correct (or remove) corrupt or inaccurate records from the data, and that identify incomplete, incorrect, inaccurate, or irrelevant portions of the data and replace, modify, or delete the identified portions of the data.”); 
performing format validation and restriction validation on the parsed data (Deo – Par. 18-19; Par. 24-“ As shown in FIG. 1C, and by reference number 120, the validation platform may remove bias (e.g., outcomes that are disproportionately skewed with respect to a particular input data attribute) from the training data to generate unbiased training data. In some implementations, the validation platform may identify and address a number of biases, such as gender bias, ethnic and racial bias, economic bias, and/or the like, associated with the training data. In some implementations, the validation platform may remove bias from the scoring data in a similar manner as described herein for the training data. In some implementations, the validation platform may detect bias in the training data and may generate neutral data (e.g., the unbiased training data) by neutralizing and equalizing the bias in the training data.”);
 and restarting parsing upon occurrence of an error till data of a required format is obtained (Deo Par. 14-“In this way, the validation platform may provide a consistent approach to testing and validating artificial intelligence and machine learning models (e.g., referred to herein as models). The validation platform utilizes a debiasing method to identify bias in a data set, neutralize the data set, and automatically generate an equalized data set. The validation platform may identify problems in the models, may determine correctness of the models, and may recommend metrics to ascertain accuracy and relevance of the models. Upon successful completion of training and validating, the models are ready to be deployed in production environments. The validation platform may provide ongoing monitoring and evaluation of the models in the production environments, at regular intervals, to identify deviations, retrain the models, and/or the like.”; Par. 44-“In some implementations, if the model performance is unreasonably high (e.g., 99% recall and 100% precision), the validation platform may examine each of the input fields to determine if there has been a target leak. ... In this situation, information about the target variable has leaked into the Email Source data field, thus making it an invalid input. In some implementations, the validation platform may test for such defects by flagging performance metrics and correlations that are greater than particular thresholds, and examining sources of the performance metrics.”; Par. 55);
training the ANN model using the normalized and validated data (Deo Par. 13- “Some implementations described herein provide a validation platform that trains, validates, and monitors artificial intelligence and machine learning models. For example, the validation platform may identify training data and scoring data for a model, and may remove bias from the training data to generate unbiased training data. The validation platform may train the model with the unbiased training data to generate a plurality of trained models, and may process the plurality of trained models, with the scoring data, to generate scores for the plurality of trained models. The validation platform may select a trained model, from the plurality of trained models, based on model metrics and the scores, and may process a training sample, with the trained model, to generate first results.”; Par. 21-“ As shown in FIG. 1B, and by reference numbers 110 and 115, the validation platform may identify training data for the model based on the data, and may identify scoring data for the model based on the data. In some implementations, the validation platform may store the training data and scoring data in the data structure (e.g., a database, a table, a list, and/or the like). In some implementations, the validation platform may split the data into at least the training data (e.g., where 70%, 80%, 90%, etc. of the data is utilized as the training data) and the scoring data (e.g., where 30%, 20%, 10%, etc. of the data is utilized as the scoring data). The training may include data utilized by the validation platform to train the model.”); 
and reusing data validation component of a deterministic data model used for the normalizing and the validating of the data, for validating the ANN …data. (DEO Par. 14-15; Par. 30-31-“ As further shown in FIG. 1C, and by reference number 125, the validation platform may train the model with the unbiased training data to generate multiple trained models. In some implementations, the validation portion may train the model with different portions of the unbiased training data to generate the multiple trained models. In some implementations, the validation platform may train the model with all of the unbiased training data to generate a single trained model. In some implementations, the validation platform may perform a training operation on the model with the unbiased training data. For example, the validation platform may separate the data into a training set, a scoring set, a test set, and/or the like. In some implementations, the validation platform may train the model using, for example, an unsupervised training procedure and based on the unbiased training data. For example, the validation platform may perform dimensionality reduction to reduce the unbiased training data to a minimum feature set, thereby reducing resources (e.g., processing resources, memory resources, and/or the like) to train the model, and may apply a classification technique, to the minimum feature set.”)

Deo teaches ANN models and the feature is expounded upon by the teaching of Hajimirsadeghi:

generating ANN stochastic data using the trained ANN model (Hajimirsadeghi Par. 111-114-“In operation, observed sequence 130 that specially encodes the network flow, and RNN 170 consumes observed sequence 130. Unlike conventional ANNs, an RNN is stateful. An RNN is naturally suited to analyzing a sequence of related items, including recognizing interesting orderings of items within the sequence. Thus, an RNN naturally achieves contextual analysis, which may be crucial to identifying an anomaly. For example, a network flow may be anomalous, even when all of the packets of the flow seem normal individually. For example, one ordering of packets may be anomalous, while another ordering of the same packets may be normal, which is something that RNN 170 can be trained to facilitate detection of… ; Par. 180-185; Par. 314-315);
…ANN ‘stochastic data’-  (Hajimirsadeghi Par. 13-15; Par. 315-“ Classes of problems that machine learning (ML) excels at include clustering, classification, regression, anomaly detection, prediction, and dimensionality reduction (i.e. simplification). Examples of machine learning algorithms include decision trees, support vector machines (SVM), Bayesian networks, stochastic algorithms such as genetic algorithms (GA), and connectionist topologies such as artificial neural networks (ANN).”);
Deo and Hajimirsadeghi are directed to artificial neural network analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the data analysis of Deo, as taught by Hajimirsadeghi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Deo with the motivation of improving anomaly analysis. (Hajimirsadeghi Abstract).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deo et al., US Publication No. 20190147371 A1 [hereinafter Deo], in view of Hajimirsadeghi et al., US Publication No. 20200076841A1 [hereinafter Hajimirsadeghi] and in further view of Chen et al., US Patent No. 8374974B2 [hereinafter Chen] 
Regarding Claim 3 and Claim 9, Deo in view of Hajimirsadeghi teach The method as claimed in claim 1, … and The system as claimed in claim 7, …
Deo in view of Hajimirsadeghi teaches deterministic modeling and the feature is expounded upon by the teaching of Chen:
further comprising utilizing a deterministic data model for generating data of a common format-  (Chen Col2Ln5-25 - “Various predictive tools have been used in processing geological logging data for many years. A field data based predictive model usually takes selected measurements of specific logging tools as inputs and produces predicted outputs using either a deterministic function or an empirical function generated from a training process. As a typical predictive framework, the artificial neural network (ANN) has received special interest and demonstrates increased use in petrophysical applications. To build an ANN model, data are selected from well logs, trained with optimization algorithms, and tested in different wells for validation. In the course of this process, data selection not only produces the greatest impact on the scope and applicability of the model, but also affects its accuracy and generalization performance. This is especially true if a single model for the field/reservoir is desired, and the data for all training wells and testing wells need to be normalized to a “field histogram”. Since the uncertainty induced by different environmental factors and/or systematic errors may somehow corrupt the field data integration and pre-processing, special attention and treatment should be given to training-data selection.”);
Deo , Hajimirsadeghi and Chen are directed to artificial neural network analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the model analysis of Deo in view of Hajimirsadeghi, as taught by Chen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Deo in view of Hajimirsadeghi with the motivation of improved interpretability of the results, and extended applicability of the model. (Chen Col 2 Ln 48-55).
Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deo et al., US Publication No. 20190147371 A1 [hereinafter Deo], in view of Hajimirsadeghi et al., US Publication No. 20200076841A1 [hereinafter Hajimirsadeghi], in further view of Chen et al., US Patent No. 8374974B2 [hereinafter Chen] and in further view of Workload Automation Community, "TESTING HCL WORKLOAD AUTOMATION WEB UI USING HCL ONETEST UI" 12/20/2018  [hereinafter WAC] 
Regarding Claim 4 and Claim 10, Deo in view of Hajimirsadeghi in further view of Chen teach The method as claimed in claim 3, … and The system as claimed in claim 9, …
Deo in view of Hajimirsadeghi teaches deterministic modeling and the feature is expounded upon by the teaching of Chen:
Test data as the deterministic data model to generate the data of a common format.-  (Chen Col2Ln5-25 - “Various predictive tools have been used in processing geological logging data for many years. A field data based predictive model usually takes selected measurements of specific logging tools as inputs and produces predicted outputs using either a deterministic function or an empirical function generated from a training process. As a typical predictive framework, the artificial neural network (ANN) has received special interest and demonstrates increased use in petrophysical applications. To build an ANN model, data are selected from well logs, trained with optimization algorithms, and tested in different wells for validation. In the course of this process, data selection not only produces the greatest impact on the scope and applicability of the model, but also affects its accuracy and generalization performance. This is especially true if a single model for the field/reservoir is desired, and the data for all training wells and testing wells need to be normalized to a “field histogram”. Since the uncertainty induced by different environmental factors and/or systematic errors may somehow corrupt the field data integration and pre-processing, special attention and treatment should be given to training-data selection.”; Col 2 Ln26-40-“The training-data selection is more heuristic than systematic in most neural network applications. One of the common heuristic approaches is to use a predetermined data percentage to randomly select the training, validation and testing data sets, which may cause the training results to be sensitive to the specific data splitting,”);
Deo , Hajimirsadeghi and Chen are directed to artificial neural network analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the model analysis of Deo in view of Hajimirsadeghi, as taught by Chen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Deo in view of Comerford with the motivation of improved interpretability of the results, and extended applicability of the model. (Chen Col 2 Ln 48-55).
Deo in view of Hajimirsadeghi in further view of Chen teach testing data but fail to teach the “OneTest” brand. The following feature is taught by WAC:
wherein OneTest Data is used … (WAC Col2Ln5-25 - “Motivated by all the above considerations, the Workload Automation Test Team decided to get back on the market to identify the tool that can best fit its new requirements. After an analysis of the various alternatives, the choice fell on HCL OneTest UI. The tool, belonging to the same Workload Automation HCL portfolio, proved to be a convincing solution, capable not only of overcoming the limits of the previous framework but also adding value to the entire suite. The aspects that represented an advantage over the competitors are mainly the following: HCL OneTest UI offers the possibility to record the interactions with the web page under testing, associating to each action a navigable screenshot of the DOM. The framework is an integrated solution that allows centralizing the management of Rest API calls, functional interactions and performance checks. The tool expects to compose the scenarios in its user interface, without having to write Java code (which is auto-generated starting from the description of the actions to be performed on the web page). However, it’s possible to insert fragments of "custom code" into the scenarios, offering users with programming skills to extend the capabilities of the tool to manage complex test situations.”);
Deo , Hajimirsadeghi and Chen are directed to artificial neural network analysis. WAC improves upon the data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the model analysis of Deo in view of Hajimirsadeghi in further view of Chen, as taught by WAC, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Deo in view of Hajimirsadeghi in further view of Chen with the motivation of an integrated solution that allows centralizing the management of Rest API calls, functional interactions and performance checks. (WAC Pg. 1).
Regarding Claim 5 and Claim 11, Deo in view of Hajimirsadeghi in further view of Chen in further view of WAC teach The method as claimed in claim 4, … and The system as claimed in claim 10, …
Deo teaches common formatted data and the following feature is expounded upon by Hajimirsadeghi:
wherein the common format is one of (Comma- Separated Values) CSV, JavaScript Object Notation (JSON), and Extensible Markup Language (XML) (Hajimirsadeghi Par. 279 - “Computer 2100 may use a third party log parser (not shown) such as Splunk to parse log messages 2131-2133 and extract key value pairs. In an embodiment, the log parser encodes and outputs key-value pairs in a serialization format such as: extensible markup language (XML), comma separated values (CSV), JavaScript object notation (JSON), YAML, or Java object serialization.”);
Deo and Hajimirsadeghi are directed to artificial neural network analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the data analysis of Deo, as taught by Hajimirsadeghi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Deo with the motivation of improving anomaly analysis. (Hajimirsadeghi Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sharma, et al., "Automated Parsing of Geographical Addresses: A Multilayer Feedforward Neural Network Based Approach," 2018 IEEE 12th International Conference on Semantic Computing (ICSC), 2018, pp. 123-130- Section III-  “ 1) Normalization This component deals with redundant representations of entities in the address. It basically helps in:  Variation Handling: Mapping large variations in address tokens to a common representation leads to reduction in problem feature space and also makes processing faster by cutting redundancy. As depicted in Fig. 2, A ‘street’ can be denoted by a semantically same word such as ‘road, avenue, rd, and way’. This component handles such cases and converts these multiple representations to a common representation.; Noise Removal: Reduces noise in data by removing portions that have less information content. For example, redundant punctuations, such as ‘ … ‘ and ‘!’. 3)Automated Tag Correction: During the training phase, normalization corrects mistakes in tagged data by application of partial rules. For example, ‘Flat’ word will be rarely present in City column, so it detects such conditions and corrects the mistake in the data during the training phase.”)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,

/CHESIREE A WALTON/Examiner, Art Unit 3624